450 F.2d 946
UNITED STATES of America ex rel. Ernest Lee JOHNSON, Appellant,v.Arthur T. PRASSE, Commissioner of Correction, Alfred T.Rundle, Superintendent of Correction, StateCorrectional Institution, Graterford,Pa., Appellees.
No. 18493.
United States Court of Appeals,Third Circuit.
Submitted Sept. 27, 1971.Decided Oct. 18, 1971.

Ernest Lee Johnson, pro se.
Dante Mattioni, Asst. Atty. Gen., Philadelphia, Pa.  (J. Shane Creamer, Atty. Gen., Herbert Monheit, Asst. Atty. Gen. by Larry Elliot Jones, Asst. Atty. Gen., Philadelphia, Pa., on the brief), for appellees.
Before SEITZ, Chief Judge, HASTIE, Circuit Judge, and HERMAN, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
The district court properly decided that the present complaint by a state prisoner charging prison authorities with negligence in the matter of providing him with needed medical treatment does not state a cause of action under the Civil Rights Act.  Cf. Commonwealth ex rel. Gatewood v. Hendrick, 3d Cir. 1967, 368 F.2d 179; Kent v. Prasse, W.D.Pa. 1967, 265 F. Supp. 673, aff'd. per curiam, 3d Cir. 1967, 385 F.2d 406.


2
The judgment will be affirmed.